Exhibit 10.62


Ngoc Anh Ung
anh@dotvn.com
 
November 1, 2006
 
Mr. Thomas Johnson
Chief Executive Officer
Dot VN, Inc.
9449 Balboa Avenue, Suite 114
San Diego, CA 92123
 
RE: FORMATION OF IT.VN AND ASSIGNMENT OF RIGHTS
 
To the Board of Directors of Dot VN, Inc:
 
At the behest of the Board of Directors (the “Board”) of Dot VN, Inc. (“Dot VN”
or the “Company”), I have agreed to serve as a founder and officer of a domestic
Vietnamese company named IT.VN, JSC. (“IT.VN”) in order to facilitate the
Company’s business plans in the Country of Vietnam.  As a holder (a “Holder”) of
common stock, of IT.VN, a company formed under the authority of the City of
Hanoi, and consistent with the requirements of my fiduciary duties as an
employee of Dot VN, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned agrees to irrevocably
assign all right, title and interest in IT.VN to Dot VN.
 
 In accordance with the terms and conditions hereof, the undersigned agrees to
represent the Company in the management and operation of IT.VN, subject to the
direction of the Board, until the earlier of her resignation, termination or
replacement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into the agreement set forth herein, and that, upon
request, the undersigned will execute any additional documents necessary in
connection with enforcement hereof.
 
 
Page | 1

--------------------------------------------------------------------------------

 

Exhibit 10.62


This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to its conflicts of laws
principles.
 
This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same
instrument.  This letter agreement may be executed by facsimile signatures.
 
Very truly yours,
 
/s/ 
Ngoc Anh Ung
Name:
Ngoc Anh Ung



Accepted, Acknowledged and Agreed to by:


Dot VN, Inc.


By:
/s/ Thomas Johnson
Name:
  Thomas Johnson
Title:
Chief Executive Officer and Director

  
 
Page | 2

--------------------------------------------------------------------------------

 